In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motor vehicle benefits, the petitioner appeals from an order of the Supreme Court, Kings County (Silverman, J.H.O.), dated July 25, 2001, which, upon a hearing on the issue of fraud, inter alia, in effect, denied the petition, and directed the petitioner to proceed to arbitration.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court correctly determined that the petitioner did not prove its claim of fraud.
The parties’ remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., Friedmann, Townes and Mastro, JJ., concur.